Name: 85/544/EEC: Commission Decision of 31 July 1985 amending Decision 82/740/EEC on the designation of development areas pursuant to Article 11 of the Belgian Law of 30 December 1970 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: social framework;  regions and regional policy
 Date Published: 1985-12-19

 Avis juridique important|31985D054485/544/EEC: Commission Decision of 31 July 1985 amending Decision 82/740/EEC on the designation of development areas pursuant to Article 11 of the Belgian Law of 30 December 1970 (Only the French and Dutch texts are authentic) Official Journal L 341 , 19/12/1985 P. 0019 - 0020*****COMMISSION DECISION of 31 July 1985 amending Decision 82/740/EEC on the designation of development areas pursuant to Article 11 of the Belgian Law of 30 December 1970 (Only the French and Dutch texts are authentic) (85/544/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 92 and 93 thereof, Whereas, by Decision 82/740/EEC (1), the Commission defined its position regarding the compatibility with the common market of the designation of areas qualifying for the regional aid provided for in the Belgian Economic Expansion Law of 30 December 1970; Whereas, in Article 1 (a) of that Decision, the Commission specified which Belgian development areas could qualify for an aid ceiling of 20 % net grant equivalent of the investment, or 3 500 ECU per job created up to a limit of 25 % net grant equivalent of the investment. The last subparagraph of Article 1 (a) provides that the inclusion in the category of the 'arrondissements' of Hasselt, Maaseik and Tongeren in the province of Limburg is to be limited to a period of three years from the date of that Decision; the Commission is to review the socio-economic situation of those 'arrondissements' before that period expires; Whereas, by letters dated 14 May and 25 June 1985, the Belgian Government forwarded to the Commission information on the socio-economic situation in the 'arrondissements' referred to above; Whereas, on the basis of the information thus communicated by the Belgian Government and the other statistical data in its possession, the Commission has reviewed the socio-economic situation in those 'arrondissements' as provided for in Article 1 of Decision 82/740/EEC; Whereas it is apparent from the Commission's review that the conditions for granting the derogations provided for in the said Article 1 (a) are still met and that the temporary maintenance of a 20 % n.g.e. ceiling for the province is therefore justifiable. This finding is based on the level of unemployment, which is particularly high there compared both with the European level and with the Belgian level; Whereas the province is also faced with employment problems due to the troubled state of the few remaining Belgian collieries, which still employ nearly 20 000 miners, and, in the specific context of the current recession, population pressure; Whereas in view, however, of the province's economic dynamism and the fact that, apart from the coal-mining industry, the other industries in the region on the whole suffer from hardly any structural problems, this region should be kept under surveillance. Although from the employment point of view the situation in Limburg is just as bad as in the LiÃ ¨ge and Hainaut iron and steel areas, where the aid ceiling is also 20 % n.g.e., the industrial structure of Limburg is quite different and the problems connected with job creation are not as widespread or as acute there. Limburg could, in fact, fairly easily profit from a world economic recovery. The 20 % ceiling can therefore be maintained only for a period of three years, it being understood that the Commission will review the socio-economic situation in Limburg before that period expires, HAS ADOPTED THIS DECISION: Article 1 The last subparagraph of Article 1 (a) of Decision 82/740/EEC is hereby replaced by the following: 'The inclusion in this category of the ''arrondissements'' of Hasselt, Maaseik and Tongeren in the provice of Limburg shall be limited to a period ending on 22 July 1988; the Commission shall review the socio-economic situation of those ''arrondissements'' before that period expires.' Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 31 July 1985. For the Commission P. SUTHERLAND Member of the Commission (1) OJ No L 312, 9. 11. 1982, p. 18.